DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. Claim(s) [1, 3-4, 8, 11- 14 and 18-29) is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by  Shimamoto (US. 2014/0146140).


Re Claim 1,  Shimamoto discloses an image pick up apparatus (see for example fig. 1) comprising: an image sensor configured to pick up an image while changing an in-focus position during pickup of the image (see 104 fig. 1 and ¶0014, driving section for driving one of the imaging device and the focus lens so as to change a distance between the imaging device and the focus lens; a displacement control section configured to, by outputting a command to the driving section, control displacement of the imaging device or the focus lens to be driven based on a predetermined displacement pattern); at least one memory configured to store instructions (see ¶01019, the image capturing parameter determining section 118, the read-out circuit 108, the image processing section 109, the recording section 110, and the shutter opening/closing instruction section 112 may be implemented by an information processing circuit such as a CPU and software stored in a storage section such as a memory) ; and at least one processor coupled to the at least one memory (see ¶ 01019, the image capturing parameter determining section 118, the read-out circuit 108, the image processing section 109, the recording section 110, and the shutter opening/closing instruction section 112 may be implemented by an information processing circuit such as a CPU and software stored in a storage section such as a memory) and configured to execute the instructions to: perform a correction of a difference in exposure resulting from a change in the in-focus position while one image is picked up (see ¶0014, and an image capturing parameter determining section for determining a duration of the exposure, the size of the diaphragm aperture, and the displacement pattern [by the virtue of determining the duration exposure based on a focus lens displacement to thereby obtain an all – in - focus image, as discussed in the text of  ¶¶0014 and 0015]).


Re Claim 3,  Shimamoto further discloses, wherein the at least one processor further executes the instructions to: perform the correction by changing an exposure time while the image sensor picks up the one image (.see ¶0014, and an image capturing parameter determining section for determining a duration of the exposure, the size of the diaphragm aperture, and the displacement pattern).

Re Claim 4,  Shimamoto further discloses, wherein the at least one processor further executes the instructions to: change the exposure time by changing at least one of a timing for resetting each pixel and a timing for reading each pixel of the image sensor (see ¶0014,  a synchronizing section configured to control the displacement control section and the aperture control section based on exposure timing of the imaging device).

Re Claim 8,  Shimamoto further discloses, wherein the image sensor picks up a plurality of images different in in-focus position, and wherein the at least one processor further executes the instructions to: make a difference in exposure between the plurality of images after the correction smaller than the difference before the correction (see figs. 4(a) -4(c) and ¶0171,  If the amount of light is smaller than the threshold value, the image capturing parameter determining section sets (the aperture of the diaphragm to a predetermined size, irrespective of how smaller the amount of light is than the threshold value, [examiner is referring a supposed image before the diaphragm is adjusted ]) .


Re Claim 11,  Shimamoto further discloses, wherein the at least one processor further executes the instructions to: perform the correction based on an effective aperture value in picking up each of the plurality of images (see ¶0171,  If the amount of light is smaller than the threshold value, the image capturing parameter determining section sets the aperture of the diaphragm to a predetermined size, irrespective of how smaller the amount of light is than the threshold value, [examiner is referring a supposed image before the diaphragm is adjusted ]).

Re Claim 12,  Shimamoto further discloses, wherein the at least one processor further executes the instructions to: correct an exposure time to match effective aperture values of the plurality of images with an effective aperture value of any one line in any one image of the plurality of images as a reference (see ¶0171,  If the amount of light is smaller than the threshold value, the image capturing parameter determining section sets the aperture of the diaphragm to a predetermined size, irrespective of how smaller the amount of light is than the threshold value, [examiner is referring a supposed image before the diaphragm is adjusted ]).

Re Claim 13,  The image pick up apparatus according to claim 12, wherein the at least one processor further executes the instructions to: use an effective aperture value of a first line in a first image of the plurality of images as the reference (see ¶0171,  If the amount of light is smaller than the threshold value, the image capturing parameter determining section sets the aperture of the diaphragm to a predetermined size, irrespective of how smaller the amount of light is than the threshold).

Re Claim 14,  Shimamoto further discloses, further comprising an optical system including a rolling shutter, wherein the image sensor performs image pickup by receiving light through the optical system (¶0024, is a diagram illustrating a rolling shutter operation of an imaging device formed by a CMOS image sensor, and FIGS. 9(b) and 9(c) are diagrams each showing an example of a focus lens displacement pattern).


Re Claim 18,  Shimamoto discloses an image pick up apparatus (see fig. 1) comprising: an image sensor configured to read an image signal in each line and pick up a plurality of images different in in-focus position (see ¶0014, a lens optical system including a focus lens for collecting light toward the imaging device; a driving section for driving one of the imaging device and the focus lens so as to change a distance between the imaging device and the focus lens); at least one memory configured to store instructions (see ¶01019, the image capturing parameter determining section 118, the read-out circuit 108, the image processing section 109, the recording section 110, and the shutter opening/closing instruction section 112 may be implemented by an information processing circuit such as a CPU and software stored in a storage section such as a memory); and at least one processor (see  ¶01019, the image capturing parameter determining section 118, the read-out circuit 108, the image processing section 109, the recording section 110, and the shutter opening/closing instruction section 112 may be implemented by an information processing circuit such as a CPU and software stored in a storage section such as a memory) coupled to the at least one memory and configured to execute the instructions to: change the in-focus position (see ¶0014, a displacement control section configured to, by outputting a command to the driving section); and perform correction of an exposure time for the line in picking up the plurality of images among lines in the plurality of images and reduce a difference in exposure resulting from a change in the in-focus position (see ¶0014, a synchronizing section configured to control the displacement control section and the aperture control section based on exposure timing of the imaging device [ by the synchronizing the aperture and the displacement (shift in focus)]) .

Re Claim 19,  Shimamoto further  discloses, wherein the at least one processor further executes the instructions to perform the correction of the exposure time based on an effective aperture value when picking up the line (¶0171, the amount of light to be incident on the lens optical system. If the amount of light is smaller than the threshold value, the image capturing parameter determining section sets the aperture of the diaphragm to a predetermined size, irrespective of how smaller the amount of light is than the threshold value).

Re Claim 20, Shimamoto discloses further discloses  an image pick up method comprising: picking up an image while continuously changing an in-focus position during pickup of the image (see ¶0014,  a lens optical system including a focus lens for collecting light toward the imaging device; a driving section for driving one of the imaging device and the focus lens so as to change a distance between the imaging device and the focus lens); and performing correction of a difference in exposure resulting from a change in the in-focus position while one image is picked up in the picking up (see ¶0014, a synchronizing section configured to control the displacement control section and the aperture control section based on exposure timing of the imaging device [ by the synchronizing the aperture and the displacement (shift in focus)]).

Re Claim 21,   claim 21 is a program implicit to a step of claim 20, thus analyzed and rejected by the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) [5-7] is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto (US. 2014/0146140) in view of  Chang (US. 2018/0191935).


Re Claim 5,  Shimamoto disclose a rolling shutter (see ¶0024, rolling shutter operation ). However Shimamoto  doesn’t seem to explicitly discloses, wherein the at least one processor further executes the instructions to: read an image signal in sequence from each portion of the image sensor, and perform the correction to make luminance of the image signal from the portion uniform.
 Nonetheless in the same field of endeavor  Chang discloses an imaging device as  Shimamoto  (see for example Chang fig. 2A). Chang  further discloses at least one processor further executes the instructions to: read an image signal in sequence from each portion of the image sensor, and perform the correction to make luminance of the image signal from the portion uniform (see ¶0036, the exposure time of different rows maybe adaptively adjusted according to the image brightness signal, such that the overall brightness of an image picture generated according to the present invention can be relatively even between different rows)..

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Shimamoto before the effective filling date of the claimed invention by the teachings of  Chang since this would allow  out an image with even  brightness between different rows. Thus enhancing signal to noise ratio of the entire image.


Re Claim 6,  Shimamoto as modified further discloses  wherein an exposure time of pixels included in the portion of the image sensor are the same (¶0040, least one row is exposed for a first exposure period, [ referring to the raw exposure]).

Re Claim 7,  Shimamoto as modified further discloses, wherein the portion of the image sensor is a line of a pixel array of an imaging element (.0040, least one row is exposed for a first exposure period, [ referring to the raw pixel ass a line pixel])


4. Claim(s) [9-10] is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto (US. 2014/0146140) in view of  Matsunaga (US. 2017/0142344).


Re Claim 9,  Shimamoto discloses capturing images at different displacement (see ¶0014, he driving section, control displacement of the imaging device or the focus lens to be driven based on a predetermined displacement pattern).  However Shimamoto doesn’t seem to explicitly discloses the at least one processor further executes the instructions to: perform combining of the plurality of images to generate a composite image, wherein a depth of field of the composite image is deeper than a depth of field of each of the plurality of images.

Nonetheless in the same field of endeavor  Matsunaga discloses an imaging device as Shimamoto (see Matsunaga  fig. 1). Matsunaga further discloses the at least one processor further executes the instructions to: perform combining of the plurality of images to generate a composite image, wherein a depth of field of the composite image is deeper than a depth of field of each of the plurality of images (see ¶0038, Focus bracketing photography is photography in which a plurality of pieces of image data are obtained while moving the focal position and the obtained pieces of image data are composed so as to obtain a composite image. By composing pixels having high spatial frequencies from among the obtained pieces of image data, an image with a large depth of field can be obtained).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify  Shimamoto before the effective filling date of the claimed invention by the teachings of  Matsunaga, for example by combining images of Shimamoto which were  captured at different displacement  in order to  produce an image with high spatial frequencies from among the obtained pieces of image data, and  an image with a large depth of field .

Re Claim 10,  Shimamoto as modified further discloses, wherein the at least one processor further executes the instructions to: perform the combining by extracting a focused area from each of the plurality of images (see ¶0038, the obtained pieces of image [the pieces of images by focus bracketing are focused image data at different position]).

Allowable Subject Matter
5. Claims [2 and 15-17] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                           Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure the reference to Flannery (US. 2008/0170847) discloses Fig. 5  is an exemplary flowchart depicting a method 500 of DOF bracketing according to various embodiments of the invention. The method begins at 501 and proceeds to 503 where it is determined whether or not DOF bracketing is to be used for photographing a scene. If DOF bracketing is not to be used the method proceeds along the "NO" branch to 505 to use conventional camera settings, taking one picture at a time with the camera settings selected by the photographer. The method then proceeds from 505 to 519 and ends. Back in 503, if it is determined that DOF bracketing is to be performed; the method proceeds from 503 along the "YES" branch to 507. In 507 the DOF bracket settings and parameters are retrieved from memory. The DOF bracket settings and parameters, as set up in the method of FIG. 4, define the options and preferences the photographer has for taking a series of DOF bracket photos. Typically, it is preferable to select at least some of the settings and parameters ahead of time and store them, to make the process of taking pictures more efficient and organized. Alternatively, the parameters and settings for taking DOF bracket photos can be defined at the time the photos are being taken. In ¶0039.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698